Order filed, April 27, 2012.




                                         In The

                        Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00094-CR
                                    ____________

                               EDMOND DAVIS, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 178th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1239885


                                        ORDER

       The reporter’s record in this case was due March 27, 2012, 2012. See Tex. R.
App. P. 35.1. On March 27, 2012, this court granted the Linda Hacker's request for
extension of time to file the record until April 26, 2012. To date, the record has not been
filed with the court.    Because the reporter’s record was not filed within the time
prescribed in the first request, the court GRANTS your second request and issues the
following order.
      We order Linda Hacker, the official court reporter, to file the record in this
appeal on or before May 28, 2012. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Linda
Hacker does not timely file the record as ordered, the Court may issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                     PER CURIAM